CONTRACT SPECIFICATIONS PAGE CONTRACT INFORMATION Parties to the Contract Date of Birth Additional Issuing Information Contract Owner:[John Q. Doe] [January 1, 1956] Contract Number:[01-000000000] Joint Owner:[Jane M. Doe] [December 1, 1961] Date of Issue:[May 14, 2010] Annuitant:[John Q. Doe] [January 1, 1956] Contract Type:[Non-qualified] Co-Annuitant:[N/A] [N/A] Initial Purchase Payment: [$5,000] Contingent Owner: [N/A] [N/A] Annuity Commencement Date: [January 1, 2046] Contingent Annuitant: [N/A] [N/A] Minimum Requirements Subsequent Purchase Payments: $500 Minimum Annuity Payment Amount: $100 Minimum Contract Value Required for Annuitization: $2,000 STANDARD DEATH BENEFIT [X]Standard Death Benefit (Return of Premium with Spousal Protection, less adjustments for amounts Surrendered) SUMMARY OF CONTRACT EXPENSES Base Contract Variable Accounts Charges: Mortality & Expense Risk Charge 1.55%* (during the first eight years of the Contract decreasing to 1.30% *after the first eight years of the Contract are complete.) Administrative Charge 0.20% Contract Maintenance Charge: $30** Contingent Deferred Sales Charge Table: Completed Years Measured From Date of the Purchase Payment: 0 1 2 3 4 5 6 7 8 & Thereafter CDSC Percentage***: 8% 7% 6% 5% 4% 3% 2% 1% 0% * The base Variable Account Charge noted above does not include charges associated with any optional features you have elected.These charges are added to the base Variable Account Charge.Remember, charges related to the Lifetime Income Rider (including the election of the Spousal Continuation Benefit, if elected) are assessed on the value of the Income Benefit Base and are only assessed once a year. ** The Contract Maintenance Charge is waived for the life of the contract if the Contract Value reaches $50,000 on any Contract Anniversary. *** The CDSC Percentage changes to the next year's CDSC Percentage on the day before the Purchase Payment year is completed. OPTIONS ELECTED Added Charge Death Benefit Options One-Year Enhanced Death Benefit with Spousal Protection Option 0.20% [X ] One-Month Enhanced Death Benefit with Spousal Protection Option 0.35% [] Combination Enhanced Death Benefit (Greater of 1 Year Anniversary or 5% Interest) with Spousal Protection Option 0.45% [] Other Options Beneficiary Protector II 0.35% [] The Nationwide Lifetime Income Rider ® MX (L Inc MX) [1.00-1.50] % [] L.Inc MX with Spousal Continuation [1.30-1.80] % [] Notes Regarding Additional Charges: For the Death Benefit Options listed above, the additional charge is listed as an annual charge added to the base Variable Account Charge but is deducted from the Variable Account on a daily basis.The charge for the Beneficiary Protector II option is structured in the same manner, but also is applied to the rates credited to any amounts allocated to the Fixed Account, if applicable, resulting in a corresponding decrease to the interest credited.The L Inc MX Rider, and the Spousal Continuation Benefit, assesses the charge from the Variable Account once each year based on the value of the Income Benefit Base (see the Rider for details).The Spousal Continuation Benefit is only available in conjunction with the L Inc MX Rider.An "X" next to the charge denotes the option has been elected. VAB-0136AO(Standard)
